 

Exhibit 10.35

  

Waiver and Amendment to License Agreement

 

DALHOUSIE UNIVERSITY (“Licensor”) and IMMUNE PHARMACEUTICALS INC. (formerly,
EPICEPT CORPORATION) (“Licensee”) agree as follows:

 

1. Licensor hereby irrevocably waives Licensee’s obligation to pay the
Maintenance Fee of $500,000 (U.S.) that was due on August 27, 2012 and August
27, 2013 and in any subsequent year, referred to in Clause 3.6 of the License
Agreement between the parties, dated June 29, 2007 (the “License Agreement”).

 

2. The License Agreement is hereby amended as specified herein, effective
February 4th, 2014:

 

a. The first sentence of Clause 3.2 shall be repealed and replaced with the
following:

 

3.2     Royalties. Licensee shall pay to Licensor a royalty equal to five
percent (5%) of Net Sales of Licensed Products by Licensee, Affiliates and
Sublicensees to unrelated third parties in countries in which patent coverage is
available and three percent (3%) of Net Sales of Licensed Products by Licensee,
Affiliates and Sublicensees to unrelated third parties in countries in which
data protection is available (Royalties).

 

b. Clause 3.6 is repealed and replaced with “intentionally deleted”.

 

c. Clause 3.7 shall be repealed and replaced with the following:

 

3.7     Milestone Payments. Licensee shall pay Licensor the following one-time
payments as and when each of the following milestones is reached (by Licensee,
its Affiliates or Sublicensees), with each payment due within 10 business days
of the noted milestone having been achieved:

 

  Milestones   $ US Payment

1.

April 4, 2014

  250,000

2.

August 31, 2014

  150,000

3.

September 30, 2014

  250,000

4.

Upon closing of the first sub-licensing deal 

  500,000

5.

Upon receipt of New Drug Application (NDA) market clearance for the Licensed
Product from the United States Food & Drug Administration (FDA) or any successor
entity thereto or similar regulatory authority.

  500,000

 

 

No other terms or provisions of the License Agreement are waived, changed or
modified by this Amendment. Nothing in this Amendment shall be construed as
relieving the parties of any obligations that have accrued during the term of
and any extension of the License Agreement.

 

 

AGREED:

 

DALHOUSIE UNIVERSITY

 

 

By:

/s/ Dr. Carolyn Watters

 

Date: April 3, 2014

 

 

Dr. Carolyn Watters

 

 

 

 

Vice President Academic and Provost

 

 

 

 

 

IMMUNE PHARMACEUTICALS INC.

 

 



By:

/s/ Daniel Teper

 

Date: April 3, 2014

 

  Daniel Teper

 



 

 

Chief Executive Officer

 



 



 